DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A, readable on claims 1-9 in the reply filed on 8/11/2021 is acknowledged.  The traversal is on the ground(s) all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims and species would encompass a search for the subject matter of the remaining claims and species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because Claims 1-9 are directed towards an insertion tool configured for insertion within a body and Claims 10-12 are directed towards a drive source capable of use with an insertion tool.  Additionally, Species A and B teach alternate constructions of a drive power transmitting mechanism for detachably engaging  plurality of drive sources that would require separate search and examination considerations.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “transmitting drive power to a driven member disposed on a distal-end side rather than the proximal-end side” in Lines 6-7, however the language “rather than the proximal-end side” is indefinite since the term “rather” provides ambiguity whether the driven member is merely preferred to be on the distal-end side or the driven member is required to be on the distal-end side.  The examiner suggests amending the language to recite --transmitting drive power to a driven member disposed on the distal-end portion of the insertion portion--.  Appropriate correction is required.
Claim limitation “a joint mechanism being used for joining the first drive source to the gear train so as to transmit the drive power from the first drive source to the gear train and unjoining the first drive source from the gear train” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites the joint mechanism (150) consists of the relay gear (112), the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites the limitation “a relay gear rotatable depending on the drive power from the first drive source” in Lines 3-4, wherein it’s unclear the relationship between the first drive source and the relay gear due to the term “depending”.  The examiner suggests amending the limitation to recite –a relay gear configured to be rotated by drive power from the first drive source--.  Appropriate correction is required.
Claim 3 recites the limitation “a hub engageable with the relay gear for bringing the first drive source and the gear train into the interlinked state and detachable from the relay gear for bringing the first drive source and the gear train into the non-interlinked state” in Lines 5-7, wherein an “interlinked state” between the first drive source and gear train has not been previously defined and therefore it’s not clear the scope of the interlinked state.  Appropriate correction is required.
Claim 8 recites the limitation “An insertion system of Claim 6” in Line 1, wherein it’s unclear the scope of the limitation, since it’s not clear whether a new insertion system is being claimed or the insertion system of claim 6.  The examiner suggests amending the language to recite –The insertion system of claim 6--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (US Patent Application Publication No. 2013/0035552).

In regard to claim 1, Moriyama discloses an insertion tool (1, Fig. 1) comprising:
an insertion portion (2) having respective opposed proximal-end portion and distal-end portion, the insertion portion extends along a central axis for being inserted into a body (Fig. 1); and
a drive power transmitting mechanism (110, 123) configured to be positioned on the proximal-end portion of the insertion portion for transmitting drive power to a driven member (25) disposed on a distal-end side rather than the proximal-end portion (the gear train (110) transmits force to the driven member (25), Fig. 14), 

a gear train (110) being used for transmitting drive power from a first drive source (a drive source is capable of being attached to the gear train, such as drive sources (113, 117), Fig. 14) that is electrically driven (the drive source is capable of being electrically driven), and 
a joint mechanism (123) being used for joining the first drive source to the gear train so as to transmit the drive power from the first drive source to the gear train (110) and unjoining the first drive source from the gear train (the joint mechanism (123) is configured to releasably hold a drive source (113 or 117) within the attachment portion (72) to engage the gear train (110), Fig. 15); and 
in a non-interlinked state in which the first drive source is unjoined from the gear train, a second drive source being joined to the joint mechanism to hold the gear train and the second drive source in an interlinked state (a second drive source (113 or 117) is capable of being joined to the joint mechanism (123) when the first drive source is unjoined from the gear train, Fig. 14).

In regard to claim 2, Moriyama teaches wherein the drive power transmitting mechanism is housed in a case (3) disposed on the proximal-end portion of the insertion portion (Fig. 14); and the joint mechanism being capable to be exposed from the case (the joint mechanism is exposed via opening (71), Fig. 15). 

In regard to claim 5, Moriyama discloses an insertion system (1, Fig. 1) comprising: 
the insertion tool (1, Fig. 1) of claim 1 (see rejection of claim 1); and 
the second drive source (113) that is different from the first drive source (117), the second drive source being joined to the joint mechanism to bring the second drive source and the gear train into the interlinked state when the joint mechanism holds the first drive source and the gear train in the non-interlinked state (the joint mechanism (123) is configured to releasably hold the second drive source (117) within the attachment portion (72) to engage the gear train (110), Fig. 15).

In regard to claim 6, Moriyama teaches wherein the joint mechanism is capable of joining the first drive source to the joint mechanism for transmitting the drive power from the first drive source to the gear train, and of unjoining the first drive source from the joint mechanism (the joint mechanism releasably holds the first drive source into engagement with the gear train, Fig. 15).

In regard to claim 7, Moriyama teaches wherein the first drive source joined to the joint mechanism; and the second drive source that is manually driven and joined to  (Figs. 14-15 illustrate only one drive source is attached to the joint mechanism at a time).

In regard to claim 8, Moriyama teaches the first drive source joined to the joint mechanism; and the second drive source that is electrically driven and joined to the joint mechanism while the first drive source is being unjoined (Figs. 14-15 illustrate only one drive source is attached to the joint mechanism at a time).

In regard to claim 9, Moriyama teaches wherein the gear train makes a speed reduction in the drive power transmitted from the joint mechanism to the driven member (via speed reduction between gear 63 and the gear of rotor (61), Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	November 6, 2021